Mr. PRESIDING JUSTICE TRAPP delivered the opinion of the court: Upon bench trial, defendant was convicted of speeding — a violation of Ill. Rev. Stat. 1969, ch. 95½, par. 146(b), also known as Par. 49(b) of the Uniform Act Regulating Traffic. Upon his appearance, defendant filed a written motion for jury trial. The court denied such motion and defendant appeals. In People ex rel. Filkin v. Flessner, 48 Ill.2d 54, 268 N.E.2d 376, the Supreme Court held that a statutory right to jury trial for offenses of this quality prevailed by reason of Ill. Rev. Stat. 1967, ch. 38, par. 103 — 6, ch. 38, par. 102 — 15 and ch. 95%, par. 234. The same statutory provisions are in effect as in People v. Albers (Ill.App.2d), 271 N.E.2d 112. The judgment below is reversed and this cause is remanded for a new trial with directions to grant the motion of defendant for a jury trial. Reversed and remanded with directions. SMITH and CRAVEN, JJ., concur.